 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
2014 AMENDED AND RESTATED LEASE AGREEMENT
 
between

 
STATE OF COLORADO, ACTING BY AND THROUGH THESTATE BOARD OF LAND COMMISSIONERS,
LESSOR

 
and
 
RANGEVIEW METROPOLITAN DISTRICT, LESSEE
 
and

 
PURE CYCLE CORPORATION, SERVICE PROVIDER AND EXPORT WATER CONTRACTOR
 
 
Lease No. S-37280


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


     
Page
 
ARTICLE 1 DEFINITIONS
1
ARTICLE 2 PRELIMINARY MATTERS
4 
ARTICLE 3 EFFECTIVE DATE
5   
3.1
Effective Date of This Agreement
5
 
3.2
Amendment
5
 
3.3
Objectives of This Agreement
5
 
3.4
Rangeview
5
ARTICLE 4 LEASED PREMISES
5   
4.1
General Description of Water Subject to This Agreement
5
ARTICLE 5 GRANT OF LEASE
5   
5.1
Grant
5
 
5.2
Term
7
 
5.3
Effect of Expiration of the Agreement
7
 
5.4
Land Board’s Legal Right to Water
7
 
5.5
Sale of Land
8
 
5.6
Exclusivity
8
ARTICLE 6 RIGHT TO SELL WATER
8   
6.1
Rangeview’s Conveyance of Export Water
8
 
6.2
Right to Artificially Recharge
9
 
6.3
Non-Export Water Available to Export
11
 
6.4
Sale of Use of Water on the Lowry Range
11
 
6.5
Quality of Water
12
 
6.6
Termination of Export Water or Off-Site Water
12
ARTICLE 7 RENT AND ROYALTY PAYMENTS TO LAND BOARD
13   
7.1
Annual Rent
13
 
7.2
Royalty for Export Water and Off-Site Water
13
 
7.3
Royalties for On-site Use
14
 
7.4
Recharge Royalty
15
 
7.5
Payment of Royalty
15
 
7.6
Reporting
15
 
7.7
Royalties on Tap Fees
16
ARTICLE 8 DEVELOPMENT OF INFRASTRUCTURE AND WATER SERVICE ON THE LOWRY RANGE
16   
8.1
Rangeview Shall Serve
16
 
8.2
Water Fees and Rates
17
 
8.3
Substitution of Facilities
17
 
8.4
Right to Use Transmission Lines; Infrastructure
17
 
8.5
Title to Equipment and Improvements
18
 
8.6
Future Leases
18
 
8.7
Rangeview District Boundaries
18
 
8.8
Development of Lowry Range
18
 
8.9
Reserves
18



 
-i-
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)


     
Page
 
 
8.10
Sale or Assignment of Reservoir Rights
19
ARTICLE 9 SERVICE PROVIDER CONTRACT
19  
9.1
Service Provider for Rangeview
19
ARTICLE 10 EAST CHERRY CREEK VALLEY WATER AND SANITATION DISTRICT
20  
10.1
Terms and Revenue
20
 
10.2
Title Reversion
20
ARTICLE 11 RIGHTS-OF-WAY
21  
11.1
Master Plan
21
 
11.2
Fee for Right-of-Way
21
 
11.3
License to Service Provider
22
ARTICLE 12 BONDING REQUIREMENTS
22  
12.1
Bond
22
 
12.2
Bond of Contractors
22
ARTICLE 13 DEFAULT AND REMEDIES
22  
13.1
Events of Default
22
 
13.2
Remedies
23
 
13.3
No Waiver
24
 
13.4
Land Board’s Right to Cure Rangeview’s Breach
24
ARTICLE 14 IMPROVEMENTS
24  
14.1
Transfer of Improvements
24
 
14.2
Abandonment of Export Water Facilities
25
ARTICLE 15 GENERAL PROVISIONS
25  
15.1
Assignment by Rangeview, the Service Provider or Export Water Contractor
25
 
15.2
Work Requirements
25
 
15.3
Third Party Beneficiaries
26
 
15.4
Notice
26
 
15.5
Construction
27
 
15.6
Entire Agreement
27
 
15.7
Authority
27
 
15.8
Copies
27
 
15.9
Amendment
27
 
15.10
Compliance with Law
27
 
15.11
Binding Effect
28
 
15.12
Severability
28
 
15.13
Optimum Long-Term Revenue
28
 
15.14
Further Assurance
28
 
15.15
Governing Law
28
 
15.16
Arbitration
28
 
15.17
Litigation
29
 
15.18
Duty of Good Faith and Fair Dealing
29
 
15.19
Force Majeure
29
EXHIBIT INDEX
30

 
-ii-
 

--------------------------------------------------------------------------------

 
 
2014 AMENDED AND RESTATED LEASE AGREEMENT
 
THIS 2014 AMENDED AND RESTATED LEASE AGREEMENT is by and among the State of
Colorado, acting by and through its State Board of Land Commissioners (“Land
Board”), Rangeview Metropolitan District (“Rangeview”), a quasi-municipal
corporation and political subdivision of the State of Colorado, acting by and
through its water activity enterprise, and Pure Cycle Corporation
(“Pure Cycle”), a Colorado corporation.
 
NOW, THEREFORE, in consideration of the promises hereinafter stated, to be kept
and performed by the Parties, their successors and assigns, the Parties agree as
follows:
 
ARTICLE 1

 
Definitions
 
“Affiliate” shall be defined to mean any other person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the person specified.  “Control” shall mean
ownership of more than 50% of the shares of stock entitled to vote for the
election of directors in the case of a corporation, and more than 50% of the
voting power in the case of a business entity other than a corporation.
 
“Agreement” shall be defined to mean this 2014 Amended and Restated Lease
Agreement, Lease No. S-37280, effective as of July 10, 2014.
 
“Annual Rent” shall be defined as set forth in Section 7.1.
 
“Construction” shall be defined as set forth in Section 5.1.
 
“Effective Date” shall be defined as set forth in Section 3.1.
 
“East Cherry Creek Agreement” shall be defined to mean that certain agreement
dated July 8, 1983 by and between OAR, Incorporated (Rangeview’s predecessor),
and East Cherry Creek Valley Water and Sanitation District.
 
“ECCV” shall be defined to mean East Cherry Creek Valley Water and Sanitation
District.
 
“Entitlement Basis” shall be defined to mean a sale or other disposition of
water to a third party with the third party bearing all costs of withdrawal,
treatment and delivery.
 
“Enterprise” shall be defined as Rangeview’s water activity enterprise
established by resolution of Rangeview adopted at a public meeting of
Rangeview’s board of directors on September 11, 1995, and effective as of the
date of its adoption.
 
“Export Water” shall be defined as set forth in Section 6.1.
 
“Export Water Contractor” shall be defined as Pure Cycle and its successors and
assigns.
 
“Export Water Purchaser” shall be defined to mean any person or entity who
purchases Export Water other than the Export Water Contractor and a retail end
user.
 
“Force Majeure” shall be defined as set forth Section 15.20.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Gross Revenues” shall be defined to mean all pre-tax amounts or consideration
actually received directly or indirectly by Rangeview, Service Provider, the
Export Water Contractor, an Export Water Purchaser or an Off-Site Water
Purchaser, as applicable, from the sale or other disposition of the applicable
Water Rights, including usage fees, service charges, option rights, the right to
first use, reuse, successive use, the sale of treated effluent and all other
revenues, excluding taxes and refunds; provided, however that “Gross Revenues”
shall not include any tap fees described in Section 7.7.
 
“Index” shall be defined to mean the Consumer Price Index for Urban
Consumers-All items (CPI-U) published by the Bureau of Labor Statistics of the
U.S. Department of Labor.  In the event that the Index shall subsequently be
converted to a different standard reference base or otherwise revised, the
determination involved shall be made with the use of such conversion factor,
formula or table for converting said Index as may be published by the Bureau of
Labor Statistics, or if said Bureau shall not publish the same, then with the
use of such conversion factor, formula or table as may be published by Prentice
Hall, Inc., or, failing such publication, by any other nationally recognized
publisher of similar statistical information.  In the event that the Index shall
cease to be published, then for the purposes of this Agreement, there shall be
substituted such other index as the Parties shall agree upon, and if they are
unable to agree, then ninety (90) days after the Index ceases to be published,
such matters shall be determined by arbitration as provided in Section 15.16 of
this Agreement.
 
“Initial Royalty Rates” shall be defined as set forth in Section 7.2(a).
 
“Initial Permitted Sale” shall be defined as set forth in Section 6.1.
 
“Land Board” is defined to mean the State of Colorado acting by and through its
State Board of Land Commissioners.
 
“Lease” is defined to mean the aggregate of the following:
 
a.           Lease S-37280, dated April 26, 1982 between the Land Board and OAR,
Inc., whose rights and obligations were subsequently conveyed to Lowry Range
Metropolitan District, now known as Rangeview;
 
b.           Amendment to Lease S-37280, dated February 22, 1983;
 
c.           Amendment to Lease S-37280, dated December 19, 1983;
 
d.           Amendment to Lease S-37280, dated November 26, 1984;
 
e.           Amendment to Lease S-37280, dated June 5 and 6, 1986;
 
f.           Transfer Agreement dated December 8, 1986 (“Transfer Agreement”);
 
g.           Novation Agreement dated December 7, 1988 (“Novation Agreement”);
and
 
h.           Amended and Restated Lease effective April 11, 1996 (the “A&R
Lease”).
 
 
 
2

--------------------------------------------------------------------------------

 
 
“Lowry Range” shall be defined to mean the approximately 24,567.21 acres, more
or less, according to U.S. Government survey, in Arapahoe County, Colorado more
particularly described as follows:
 
Township 5 South, Range 64 West of the 6th P.M., Sections 7 through 10:  all;
Sections 15 through 22:  all; Sections 27 through 34:  all.
 
Township 4 South, Range 65 West of the 6th P.M., Sections 33:  all; and 34, all.
 
Township 5 South, Range 65 West of the 6th P.M., Section 3:  all; Sections 10
through 15:  all, less certain surface rights granted for the Aurora Reservoir
(but including the water under the Aurora Reservoir) in Section 15; Sections 22
through 27:  all, less certain surface rights granted for the Aurora Reservoir
(but including the water under the Aurora Reservoir) in Section 22; Sections 35
and 36:  all; Section 34:  north 2,183.19 feet.
 
Township 5 South, Range 66 West, of the 6th P.M., Section 36:  all.
 
“Minimum Annual Water Production Payments” shall be defined as set forth in
Section 7.1(b).
 
“Non-Export Water” shall be defined to mean the Water Rights other than (i) the
Export Water and (ii) the water subject to the East Cherry Creek Agreement.
 
“Off-Site” shall be defined to mean outside the boundaries of the Lowry Range.
 
“Off-Site Water” shall be defined to mean Non-Export Water designated for use
Off-Site.
 
“Off-Site Water Purchaser” shall be defined to mean any person or entity that
purchases Off-Site Water.
 
“Operating Expenses” shall mean all actual maintenance and operating costs
incurred by Rangeview or its Service Provider in discharging Rangeview’s
obligations to provide Non-Export Water to Water Users as required by
Section 8.1.  Such Operating Expenses may include, for example, expenses for
repairs to the infrastructure; salaries, wages and employee benefit expenses;
fees for services, materials and supplies; rents, administrative and general
expenses; insurance expenses; fees for legal, engineering, accounting and other
consulting and technical services; and taxes and other governmental
charges.  Such Operating Expenses shall not include expenditures which are
properly capitalized under generally accepted accounting principles,
depreciation or obsolescence charges or reserves therefor, reserves for any
other purpose, amortization of intangibles or other bookkeeping entries of a
similar nature, interest charges and charges for the payment of principal or
amortization of bonded or other indebtedness, royalties, or losses from the
sale, abandonment, reclassification, re-evaluation or other disposition of
capitalized assets.
 
“Parties” shall be defined to mean the Land Board, Rangeview, and Pure Cycle.
 
“Proceeding” is defined to mean the case entitled Pure Cycle Corporation and
Rangeview Metropolitan District v. State of Colorado, by and through its State
Board of Land Commissioners, Colorado District Court, in and for the City and
County of Denver Case No. 2011 CV 8565, pursuant to which Rangeview and Pure
Cycle, in its roles as Export Water Contractor and Service Provider, have
brought certain claims, and the Land Board has brought certain counterclaims,
arising out of or related to the A&R Lease.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Pure Cycle” shall be defined to mean Pure Cycle Corporation, a Colorado
corporation.
 
“Rangeview” shall be defined to mean Rangeview Metropolitan District, a State
quasi-municipal corporation and political subdivision of the State of Colorado,
acting directly as such or acting by and through the Enterprise.
 
“Realigned Reservoir C” shall be defined to mean the reservoir designated on
Exhibits D and L attached hereto.
 
“Reserved Water” shall be defined as set forth in Section 5.1(e).
 
“Sale of Water” or similar phrases used herein shall mean the sale of the rights
as set forth in Section 5.1 and Section 6.1.
 
“Service Agreement” shall be defined as set forth in Section 9.1.
 
“Service Provider” shall be defined to mean (a) Pure Cycle and its successors
and assigns and (b) any entity, other than Rangeview, actually delivering the
Non-Export Water and related services to the Water Users as permitted by
Article 9.
 
“Settlement Agreement” shall be defined to mean the Settlement Agreement and
Mutual Release dated as of July 10, 2014 among the Parties.
 
“Sky Ranch Property” shall be defined to mean the approximately 932 acres, more
or less, in Arapahoe County, Colorado more particularly described on Exhibit M
attached hereto.
 
“Substitute Facilities” shall be defined as set forth in Section 8.3.
 
“Water Interest Ratio” shall be defined as set forth in Section 8.3.
 
“Water Rights” shall be defined as set forth in Section 5.1.
 
“Water Users” shall be defined to mean surface tenants, occupants, developers,
land owners and all other water users on the Lowry Range.
 
ARTICLE 2

 
Preliminary Matters
 
2.1           A dispute has arisen between the Parties concerning the status of
the A&R Lease as evidenced in part by the claims asserted by and against the
Parties in the Proceeding.
 
2.2           The Parties to this Agreement desire to:  (1) amend and completely
restate the rights and obligations of the Lease; (2) acknowledge and agree that
the Lease as amended and completely restated by this Agreement is valid and
enforceable; (3) eliminate uncertainty surrounding the Lease as amended and
completely restated by this Agreement; and (4) resolve all issues between the
Parties to this Agreement which are related to all issues which have been raised
or could be raised in connection with the Proceeding.
 
2.3           The Parties affirm and acknowledge that Rangeview has had, and as
of the Effective Date continues to have, the exclusive service rights set forth
in Sections 5.6, 6.4 and 8.1 below.
 
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 3

 
Effective Date
 
3.1           Effective Date of This Agreement.  This Agreement shall be binding
on the date it is fully executed and delivered by the Parties subject only to,
as a condition subsequent, entry of the final non-appealable order of the Denver
District Court in the Proceeding approving this Agreement and the related
Settlement Agreement.  The date of the final non-appealable order of the Denver
District Court shall be deemed the Effective Date of this Agreement.  The
Parties agree to cooperate and to use their best efforts to obtain prompt entry
of a final non-appealable order.
 
3.2           Amendment.  This Agreement amends, restates in its entirety, and
supersedes in all respects the Lease, and from and after the Effective Date,
this Agreement, including the Exhibits hereto and the Settlement Agreement,
shall control and define the rights and obligations of the Parties with respect
to the subject matter of this Agreement.
 
3.3           Objectives of This Agreement.  The Parties acknowledge that it is
in their best interests to arrange for water development on the Lowry Range to
be pursued in a manner which encourages efficient and economical use of the
water resources which are the subject of this Agreement and encourages surface
development on the Lowry Range.  Rangeview has the objective of acquiring an
adequate water supply to provide water delivery to Water Users pursuant to this
Agreement and, subject to the terms of this Agreement, to apply the Export Water
and Non-Export Water to uses which create revenue and thereby provides
additional royalty payments to the Land Board.  In order to achieve this
objective, the Parties acknowledge that Rangeview’s first priority for
utilization of its available revenues will be the fulfillment of its commitment
to provide water service exclusively to Water Users.  The Land Board
contemplates that it may lease, sell, or otherwise dispose of portions of the
surface of the Lowry Range at some undetermined point in the future and
anticipates that the availability and provision of water service to the Lowry
Range pursuant to this Agreement may promote development on the Lowry Range.
 
3.4           Rangeview.  The Parties acknowledge that the Enterprise caused
Rangeview, acting directly and not through the Enterprise, to execute and
deliver a guaranty of this Agreement in the form attached hereto as Exhibit I.
 
ARTICLE 4

 
Leased Premises
 
4.1           General Description of Water Subject to This Agreement.  Except as
otherwise reserved to the Land Board in Section 5.1 below, this Agreement shall
encompass the use of all of the waters on and under the surface of the Lowry
Range.
 
ARTICLE 5

 
Grant of Lease
 
5.1           Grant.  Subject to the terms, conditions and limitations set forth
in this Agreement, the Land Board hereby leases to Rangeview the right and
privilege during the term of this Agreement to divert and put to beneficial use
all water on and under the surface of the Lowry Range, including all rights to
the first use, reuse, successive use and disposition of such water, together
with the right to use as much of the surface and underground portions of the
Lowry Range as provided in Article 11 of this Agreement as may be reasonably
required in the exercise of the rights granted by this Agreement, including, in
accordance with commercially reasonable and prudent water provider practice in
Colorado, the right to drill and build wells, construct buildings (except office
and other such buildings not directly necessary for the extraction and
transportation of water), make excavations, stockpiles, dumps, drains, roads,
power lines, pipelines, and other improvements (all such activity hereinafter
being referred to as “Construction”), but only as may be reasonably necessary
for the development and delivery of the water pursuant to this Agreement.  The
foregoing items exclusive of the reservations set forth below are collectively
referred to as the “Water Rights.”
 
 
 
5

--------------------------------------------------------------------------------

 
 
Reserving, however, to the Land Board:
 
(a)           Except as are herein specifically granted, the right to exercise
all rights and privileges of every type and nature which are incident to the
ownership of the Lowry Range, or any part thereof, at any time, for any purpose,
including, without limitation, the right to explore, prospect for and extract
oil and gas and other minerals, including sand and gravel, on or under said
land, in a manner not inconsistent with the full exercise by Rangeview of the
rights and privileges herein granted;
 
(b)           The right at any time to go upon those portions of the Lowry Range
not exclusively utilized by Rangeview and the right at all reasonable times upon
five (5) days’ written notice during the term of this Agreement to go upon those
portions of the Lowry Range exclusively utilized by Rangeview and every part
thereof for the purpose of inspecting same, including metering, measuring and
other similar devices, and, in accordance with Section 7.6, to inspect the books
of accounts and records of water development and use therein, and of
ascertaining whether or not Rangeview, and those entities holding under and
buying from or contracting with Rangeview, are carrying out the terms, covenants
and agreements of this Agreement;
 
(c)           All interests in the Water Rights and all interests in the Lowry
Range previously granted by the Land Board identified in Exhibit A;
 
(d)           The Land Board’s recharge rights set forth in 6.2(b);
 
(e)           A total of 2,500 acre-feet annually (“Reserved Water”), as more
specifically identified on Exhibit J attached hereto, shall be reserved for the
Land Board’s or its lessees’ use for any purpose other than real estate
development, mining and oil-and-gas development.
 
(f)           The right to require Rangeview to move the surface water diversion
points for Coal Creek and Box Elder to locations on the Lowry Range chosen by
the Land Board, with the objective of moving such surface water diversion points
to a technically feasible location within a 2,500 foot range of the north border
of the Lowry Range.  The Land Board shall consider alternatives that adequately
protect the riparian areas, but is under no obligation to accept such
alternatives.  In selecting such surface water diversion points, consistent with
the foregoing, the Land Board shall reasonably consult in good faith with
Rangeview, including each Party reasonably considering the engineer report
created by the other Party, if necessary.
 
(g)           The Land Board may revoke and withdraw its grant of groundwater
Water Rights under this Section 5.1 with respect to Water Rights on or under
1280 acres to be determined by the Land Board, without additional compensation
to Rangeview.  The Land Board may also revoke and withdraw groundwater Water
Rights on or under up to 2,560 additional acres, to be determined by the Land
Board, from its grant of Water Rights under this Section 5.1 in exchange for
equitable groundwater resources or, if equitable groundwater resources are not
available, reasonable cash compensation.  Whether water to be exchanged
constitutes equitable groundwater resources will be determined based on the
quantity of such water available by aquifer, the legal type and permitted use of
such water, the priority date of such water, the saturated thickness of
aquifers, permeability, transmissivity, and other geologic conditions compared
to the Water Rights withdrawn, as well as economic considerations such as
changes in the number of wells required, pumping costs, pipeline locations, and
treatment costs and other economic considerations which commercially reasonable
and prudent water providers would incur.  The Land Board will pay reasonable
infrastructure relocation costs incurred by Rangeview or the Export Water
Contractor, as applicable, if necessary, resulting from any removal, relocation
or withdrawal of Water Rights pursuant to this Section 5.1(h).
 
 
 
6

--------------------------------------------------------------------------------

 
 
5.2           Term.  The term of the Lease commenced at 12:00 noon on May 1,
1982, and, as amended by this Agreement, shall expire at 12:00 noon on May 1,
2081 unless terminated earlier in accordance with the terms of this Agreement or
otherwise extended.
 
5.3           Effect of Expiration of the Agreement.
 
(a)           Upon expiration, or earlier termination of the term of this
Agreement, the right to the use of the Non-Export Water shall automatically and
without further act of the Parties or anyone else revert to the Land Board.  To
the extent Non-Export Water is actually being delivered to provide water service
to Water Users or users of Non-Export Water Off-Site, the Land Board agrees that
such water will continue to be made available to (i) Water Users under
commercially reasonable agreements to be negotiated at the time of such
expiration or termination, which agreements shall include adequate revenue for
the Land Board, and (ii) users of Non-Export Water Off-Site in accordance with
the contracts described in Section 5.3(b) below.  In the event no agreement is
reached, then the terms of such agreements shall be determined by arbitration
pursuant to Section 15.16.
 
(b)           Rangeview, the Service Provider and the Export Water Contractor
each agree not to enter into agreements or contracts related to the Off-Site
Water whose terms shall disproportionately allocate economic benefits, revenues,
obligations, rates and terms (including, without limitation, accounting for
inflation and anticipated changes in the demand for water services) as between
Rangeview, the Service Provider and the Export Water Contractor during the term
of the Agreement and the Land Board after the Agreement has expired or
terminated.  Each of Rangeview, the Service Provider and the Export Water
Contractor agrees to provide the Land Board written notice twenty-one (21) days
in advance of Rangeview, the Service Provider or the Export Water Contractor’s
entry into any agreement or contract related to the Off-Site Water.  Such notice
shall include the relevant terms and conditions of the applicable agreement or
contract.  The failure of the Land Board to object following the receipt of such
notice shall not be deemed to be an acceptance by the Land Board of the terms
and conditions of the applicable agreement or contract or a waiver of the Land
Board’s rights under this Section 5.3(b), provided, however, that the foregoing
sentence shall not create a consent right for the Land Board.  Rangeview shall
be responsible for all augmentation obligations, including any lagged depletions
and any other augmentation after the expiration or termination of the Agreement
for any water produced by Rangeview.
 
5.4           Land Board’s Legal Right to Water.  The Land Board hereby warrants
and represents that, except as provided in Exhibit A, it has all right, title
and interest in the Water Rights granted to Rangeview and it has not granted
such rights to any other person or entity.  Rangeview agrees to pursue
diligently (1) the adjudication of all of the Water Rights, and (2) the
development of the Water Rights as necessary to provide water service to Water
Users in a commercially reasonable time and manner and in accordance with
prudent water provider practice in Colorado, without cost or legal expense to
the Land Board.  The Land Board shall reasonably cooperate and render assistance
with respect to all permits, applications, filings and documents related to
Rangeview’s activity in adjudicating all of the Water Rights and shall be
provided courtesy copies of such papers five (5) days before they are filed.  It
is further agreed by the Parties hereto that all permits, applications, filings,
documents and decrees in connection with establishing such Water Rights shall
bear the name of, and be made in the name of Land Board and, if necessary,
Rangeview, as lessee.  Legal title to the Water Rights shall be held in the name
of the Land Board except to the extent reasonably necessary to include
Rangeview, as lessee, in water decrees, without cost to the Land Board, and any
water rights adjudicated on and under the Lowry Range shall automatically become
Water Rights under this Agreement.  Nothing in this Agreement shall be deemed to
prohibit Rangeview from adjudicating in its sole name and for its sole benefit
any other Off-Site water rights not subject to this Agreement.
 
 
 
7

--------------------------------------------------------------------------------

 
 
Unless expressly agreed to by the Land Board in writing and in its sole
discretion, the Water Rights, the water system to be constructed, and the
rights-of-way on and aquifers under the Lowry Range required to deliver both
Export and Non-Export Water, and any other rights granted hereunder, shall not
be used for any business or-other purpose except to provide water service
consistent with this Agreement and the water decrees by which such Water Rights
have been or may be adjudicated.
 
5.5           Sale of Land.  C.R.S. 36-1-118(4) provides that the Land Board
may, in its discretion, offer for sale any land leased at any time during the
term of any lease as though said lease had not been executed, or it may withdraw
such land from sale during the full term of the lease.  The Land Board affirms
that the right to develop, divert, convey and use the Water Rights and the
interest in the surface of the Lowry Range conferred by Article 11 of this
Agreement shall be withdrawn from sale until this Agreement terminates in
accordance with the provisions hereof.
 
5.6           Exclusivity.
 
(a)           The Land Board affirms that, consistent with the obligations of
Rangeview and its Service Provider to provide service to all Water Users
pursuant to Sections 6.4 and 8.1 hereof, the Land Board shall require all Water
Users to obtain water service exclusively from Rangeview during the term of this
Agreement, except with regard to the waivers set forth on Exhibit K attached
hereto and the Reserved Water.
 
(b)           Accordingly, the Land Board agrees that if it shall lease or
contract for exchanges, sales or other dispositions pertaining to any interest
in or beneath the surface of the Lowry Range during the term of this Agreement,
the Land Board shall include a covenant in any such transfer agreements, and in
any deed related thereto, requiring the acquiror of such Lowry Range property
and any subsequent transferee of such property to obtain all water service
required with respect to such property exclusively from Rangeview during the
term and subject to the terms of this Agreement.
 
(c)           Each of Rangeview, the Service Provider and the Export Water
Contractor covenant that, notwithstanding the grant of exclusivity with regard
to providing service to Water Users as set forth in Section 5.6(a), Section 6.4
and Section 8.1 hereof, such parties shall not bring any claims, cross claims,
counterclaims, controversies, disputes, liabilities, obligations, demands,
damages, debts, liens, actions or causes of action against (i) the Land Board,
with regard to the failure of any past, present or future Water User to receive
any service, including without limitation the Non-Export Water, from Rangeview,
the Service Provider or the Export Water Contractor on an exclusive basis, and
(ii) any of the past or present Water Users, with regard to such Water User’s
past, present or future election to receive any water service from any person or
entity other than Rangeview, the Service Provider or the Export Water
Contractor, to the extent relating to any past or present leases.  For the sake
of clarity, the foregoing sentence shall not apply to any failure by the Land
Board to comply with its obligations under Section 5.6(b).
 
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 6

 
Right to Sell Water
 
6.1           Rangeview’s Conveyance of Export Water.
 
(a)           As of April 11, 1996, and subject only to the terms of this
Agreement, Rangeview sold the right to divert and sell outside the Lowry Range
the use of up to a total gross volume of 1,165,000 acre feet of the
non-tributary and not non-tributary water included in the Water Rights (“Export
Water”) pursuant to an agreement in the form attached hereto as Exhibit C (the
“Initial Permitted Sale”).  The Export Water may be withdrawn only to the extent
permitted by the water decrees by which such water was adjudicated as outlined
on Exhibit J, as such decrees may be amended from time to time, and may not be
withdrawn in quantities or in any other manner that would adversely affect the
delivery of Non-Export Water to Water Users or Off-Site users.  Notwithstanding
the expiration or early termination of this Agreement, such right to divert,
sell and use the total gross volume of 1,165,000 acre feet of Export Water shall
be absolute and irrevocable subject to the provisions of Section 6.6.  The
diversion and use of the Export Water shall be in accordance with the terms of
the water decrees by which such water was adjudicated, as such decrees may be
amended, from time to time and will include the right to sell all use, reuse,
and successive uses of the Export Water.  Upon the sale or other disposition of
all or any portion of the Export Water following the Initial Permitted Sale,
Rangeview shall cause to be paid and the Land Board shall receive the royalty
described in Section 7.2 below.  The Land Board will have no approval rights as
to any sale or other disposition of the use of the Export Water subsequent to
the Initial Permitted Sale, except that Rangeview shall provide to the Land
Board written notice of and access to the contemplated sale documents
twenty-one (21) days in advance of such sale or other disposition pursuant to
Rangeview’s rights as set forth in Section 12.1 of Exhibit C.  Contracts for
sales of the use of Export Water shall provide for the substitution of
facilities and oversizing of pipes as provided in Sections 8.3 and 8.4 below and
that the capital costs for the Export Water delivery system and oversizing of
pipes will not be charged, directly or indirectly, to the Land Board, Rangeview,
or Water Users (except to the extent such facilities are substituted for on-site
service, in which case Water Users will indirectly bear costs through rates and
charges and Rangeview may incur administrative and maintenance expenses with
respect thereto).  In addition, Rangeview shall cause such contracts to provide
for the payment of royalties as otherwise provided in this Agreement.
 
(b)           Rangeview is in the process of adjudicating certain tributary
waters on the Lowry Range.  To the extent Rangeview is successful in completing
adjudication of such rights, and to the extent water is available pursuant to
such adjudication, the Export Water Contractor shall have the right at any time
during the first five (5) years following the adjudication to substitute up to
1,650 acre feet per year of non-tributary water which constitutes a portion of
the Export Water as defined in this Section 6.1 for an absolute and irrevocable
decree for up to 1,650 acre feet of tributary water.  If the Export Water
Contractor exercises the foregoing right, the Export Water Contractor shall
reconvey a total gross volume of 165,000 acre feet of non-tributary water and
not non-tributary water which constitutes the Export Water to the Land Board, as
lessor, and Rangeview, as lessee, to become Non-Export Water subject to this
Agreement and the Export Water Contractor shall enter into an agreement with
Rangeview which provides that in years when less than a total of 3,300 acre feet
per year of tributary water on the Lowry Range is physically available, the
Export Water Contractor shall only utilize up to fifty percent (50%) of the
available tributary water unless the remaining available tributary water is not
being utilized by Rangeview, its Service Provider, or the Land Board, as
applicable, and Rangeview, its Service Provider, or the Land Board, if
applicable, agrees that it does not plan to utilize such water during the year,
in which case the Export Water Contractor may utilize the available tributary
water which Rangeview, its Service Provider, or the Land Board does not plan to
use up to a maximum of 1,650 acre feet.  In no case shall Non-Export Water be
used to augment the Export Water Contractor’s tributary water hereunder.
 
 
 
9

--------------------------------------------------------------------------------

 
 
For example, if in a year there are only 2,400 acre feet of tributary water
available, the Export Water Contractor could only utilize 1,200 acre feet unless
Rangeview, its Service Provider, or the Land Board, if applicable, does not plan
to use some portion of the remaining 1,200 acre feet, in which case the Export
Water Contractor could use the unused tributary water up to a maximum of
450 acre feet for a combined total of 1,650 acre feet.
 
6.2           Right to Artificially Recharge.
 
(a)           Right to Recharge of Rangeview, the Service Provider, and the
Export Water Contractor.  Rangeview, the Service Provider, and the Export Water
Contractor shall have the right to artificially recharge and to store the
recharged water in the aquifers from which such Water Rights are withdrawn and
to withdraw such artificially recharged and stored water. Rangeview, the Service
Provider and the Export Water Contractor shall also have the right to store
additionally acquired water in reservoirs on the surface of the Lowry Range in a
commercially reasonable manner consistent with prudent water provider practice
in Colorado and subject to the requirements set forth herein.
 
(i)           If Rangeview, the Service Provider or the Export Water Contractor
desires to construct a surface reservoir, such entity must notify the other
entities of such intention and give them the opportunity to participate in the
project.  Any such reservoir must be compatible with the existing and reasonably
projected development of the surrounding land and must generally be consistent
with Realigned Reservoir C as set forth on Exhibit L; provided, however that in
connection with the construction of Realigned Reservoir C, each Party may
request reasonable alterations to Exhibit L and the other Parties shall
reasonably accommodate any such requested reasonable alterations.  Any disputes
over whether the proposed reservoir will be compatible with the development of
the surrounding land or consistent with Realigned Reservoir C (including any
requested alterations thereto) shall be resolved by arbitration pursuant to
Section 15.16 of this Agreement.  The burden of proof in such arbitration shall
be on the entity desiring to construct the reservoir.  If a reservoir is
constructed, the entity or entities constructing such reservoir shall permit
reasonable access to the reservoir, if requested by surrounding land owners,
municipalities, parks and recreation districts or similar entities, provided
that the access requested does not interfere with or render more costly the
planned use and operation of the reservoir and provided that it shall not be the
responsibility of Rangeview, the Service Provider or the Export Water Contractor
to provide amenities or safety features to accommodate needs of such third
persons unrelated to the water service function of the reservoir.
 
(ii)           Subject to the provisions of subsection (i) above.
 
(1)           Notwithstanding Article 11, if Rangeview, its Service Provider or
the Export Water Contractor plans to construct a reservoir, the Land Board shall
grant to Rangeview, the Service Provider or the Export Water Contractor, as
applicable, a perpetual right-of-way on the land for such reservoir, which does
not expire unless the reservoir is abandoned in accordance with
Section 14.2.  This right-of-way shall be granted in exchange for payment of the
then fair market value for the land except as otherwise provided in Section 11.2
with respect to Realigned Reservoir C.
 
(2)           If the reservoir is planned to be jointly constructed by Rangeview
and/or its Service Provider and the Export Water Contractor, then the fees will
be based on the proportionate part of the reservoir to be used by Rangeview or
its Service Provider on the one hand, and the Export Water Contractor on the
other.
 
(iii)           Any artificial recharge must be done in accordance with all
applicable laws, rules, and regulations in effect at the time of such artificial
recharge, and notwithstanding such compliance, shall not interfere with or
render more burdensome or costly delivery of the Non-Export Water to Water
Users.
 
 
 
10

--------------------------------------------------------------------------------

 
 
(iv)           Each of Rangeview, the Service Provider and the Export Water
Contractor (but excluding the end user, an Off-Site Water Purchaser which is not
an Affiliate of the Service Provider, and an Export Water Purchaser which is not
an Affiliate of the Export Water Contractor) shall be jointly and severally
liable for all damages, including without limitation, environmental or water
quality damages, if any, incurred by the Land Board or the Water Users caused by
Rangeview, the Service Provider or the Export Water Contractor arising out of
the artificial recharge, storage, or withdrawal of such artificially recharged
water.
 
(v)           Rangeview shall cause all contracts for the sale or other
disposition of the Export Water or Off-Site Water to provide that the Land Board
shall be paid the royalty required by Section 7.4 at the time the recharged
water is withdrawn.  The royalty shall be payable by the entity withdrawing such
water and the Land Board shall have the right to enforce such payment
requirement, including the rights as provided in Section 6.6.  If there is a
dispute as to the royalty attributable to such recharged water when it is
withdrawn, the royalty shall be resolved by arbitration pursuant to
Section 15.16 of this Agreement.
 
(vi)           The right to recharge Export Water is not alienable from the
Export Water and must be sold in conjunction therewith.  Subject to
Section 15.19, the right to recharge sold with the Export Water shall be deemed
abandoned when the Export Water Contractor withdraws the entire portion of the
Export Water purchased plus the entire amount of water recharged by the Export
Water Contractor or when the Export Water Contractor has failed to recharge any
portion of the aquifers for a period of ten (10) years.  In the event of a
dispute in the determination of the abandonment of the right to recharge, the
matter shall be determined by arbitration pursuant to Section 15.16 of this
Agreement.
 
(vii)           Rangeview and the Service Provider’s right to recharge Off-Site
Water is not alienable from the Off-Site Water and must be sold or otherwise
disposed of in conjunction therewith.
 
(viii)           Rangeview shall cause the Service Provider and the Export Water
Contractor to comply with this Section 6.2(a) in conducting any recharge
activities permitted above.
 
(b)           Land Board’s Right to Recharge.  The Land Board shall have the
right to artificially recharge, store and withdraw water in the aquifers beneath
the Lowry Range in accordance with all applicable laws, rules and regulations in
effect at the time of such artificial recharge; provided, however, that
notwithstanding such compliance, the Land Board shall not interfere with or
render more burdensome or costly the storage of or delivery of or recharge of
water by Rangeview, the Service Provider or the Export Water
Contractor.  Further, the Land Board shall be liable for damages, including
without limitation, environmental or water quality damages, if any, incurred by
Rangeview, the Service Provider, the Export Water Contractor or the Water Users
caused by such artificial recharge, storage or withdrawal by the Land Board.
 
6.3           Non-Export Water Available to Export.  Subject to the provisions
of this Agreement, Rangeview shall have the right to lease and use the
Non-Export Water for use Off-Site.  Rangeview shall pay to the Land Board
forty-five percent (45%) of Gross Revenues, if any, for the disposal of
untreated effluent, sewage, or sewerage Off-Site, within thirty (30) days after
receipt.  If there is a dispute as to such payment, the matter shall be resolved
by arbitration pursuant to Section 15.16 of this Agreement.  The Land Board
shall be provided twenty-one (21) days’ advance written notice and access to
contemplated contracts for the disposal of effluent, sewage, and sewerage
Off-Site.
 
 
 
11

--------------------------------------------------------------------------------

 
 
6.4           Sale of Use of Water on the Lowry Range.  Subject to the
provisions of this Agreement, Rangeview shall have (a) the exclusive right to
provide water service to all current and future Water Users on the Lowry Range,
except with regard to the waivers set forth on Exhibit K attached hereto and the
Reserved Water, with respect to each of which Rangeview explicitly waives any
exclusivity rights, and subject to the conditions set forth in Section 8.1, and
(b) the duty to provide water service to all Water Users.  Reuse and successive
use of Non-Export Water, if any, shall be done in a commercially reasonable
manner consistent with prudent water provider practice in Colorado.
 
Rangeview agrees that if it acquires any additional water to provide water
service to Water Users, it shall, consistent with prudent water provider
practices in Colorado, use such water to provide water service to Water Users
without additional cost to the Land Board.  Any additional water shall not be
subject to the terms of this Agreement except (x) to the extent that such
additional water is stored in aquifers beneath the surface of the Lowry Range or
in reservoirs on the surface of the Lowry Range, in which case, such water shall
thereafter be subject to the royalty set forth in Section 7.4 and (y) to the
extent such additional water may remain subject to the rates and charges in
Section 8.2 as described below.  In the event that Rangeview cannot reasonably
provide water service to Water Users at rates and charges in accordance with
Section 8.2, Rangeview may notify the Land Board that an increase in the rates
and charges applicable to such water service is required to cover the cost of
acquiring the additional water, in which case the Land Board shall have the
option of (i) permitting Rangeview to charge such increased rates or (ii)
serving any Water Users requesting service after the Non-Export Water is
committed.  If Rangeview does not acquire additional water for Water Users, then
Rangeview shall continue to provide Non-Export Water to Water Users who are
issued taps prior to the time when the available Non-Export Water was committed
pursuant to such taps.
 
Rangeview shall not issue taps based on unused cumulative rights under the
decrees for the Non-Export Water.  The phrase “unused cumulative rights under
the decrees” means the amount of water that could otherwise have been legally
withdrawn pursuant to the Statewide Non-Tributary Ground Water Rules, 2 C.C.R.
402-7, Rule 8A., over and above the allowed average annual amount of withdrawal
permitted under the decrees.
 
The Land Board may utilize (1) the Reserved Water to the extent permitted under
Section 5.1(e) or (2) the Reserved Water or any other water sources it may have
or acquire for service on the Lowry Range in accordance with (A) this Section
6.4 to service Water Users requesting service after the available Non-Export
Water has been committed and (B) Section 8.1 to service Water Users requesting
service in the event that Rangeview and Service Provider are unable to provide
plans and projections reasonably evidencing that such Parties are able to
perform their obligations to provide water to future Water Users within a
reasonable time frame.  In accordance with (X) this Section 6.4 to service Water
Users requesting service after the available Non-Export Water has been committed
and (Y) Section 8.1 to service Water Users requesting service in the event that
Rangeview and Service Provider are unable to provide plans and projections
reasonably evidencing that such Parties are able to perform their obligations to
provide water to future Water Users within a reasonable time frame, the Land
Board shall have the right to jointly use and expand the facilities constructed
by Rangeview or its Service Provider to provide water service to Water Users to
the same extent Rangeview would have used and expanded such facilities
consistent with prudent water provider practices in Colorado if it had acquired
additional water to service such Water Users.
 
6.5           [Reserved].
 
6.6           Termination of Export Water or Off-Site Water.  In the event the
Export Water Contractor fails to pay the royalties required by this Agreement or
an Off-Site Water Purchaser fails to pay any fees with respect to its purchase
of Off-Site Water within ten (10) business days after the applicable due date,
or takes or fails to take action which would cause material harm to the Water
Rights or the aquifers or the surface of the Lowry Range then owned by the Land
Board and such action or failure is not cured within thirty (30) days after
written notice has been given by the Land Board or Rangeview specifically
setting forth the nature of the problem, or if more than thirty (30) days is
reasonably required to cure such matter complained of, if the Export Water
Contractor or Off-Site Water Purchaser, as applicable, shall fail to commence to
correct the same within said thirty (30) day period and shall thereafter fail to
prosecute the same to completion with reasonable diligence, or commits a fraud
in the performance (as opposed to the inducement) of this Agreement, as may be
determined in a final non-appealable order of a court of competent jurisdiction,
the Land Board or Rangeview may elect to terminate the rights to the portion of
the Export Water or Off-Site Water which has not been conveyed or is not
otherwise subject to a good faith, binding agreement to be conveyed to an Export
Water Purchaser or Off-Site Water Purchaser and pursue such other remedies as
may be provided by law.  Rangeview, at its option, without prejudice to any
other remedies it may have, may cure any of the foregoing defaults in order to
protect its rights under this Agreement without waiting for the thirty (30) day
period to run and seek reimbursement from the Export Water Contractor or
Off-Site Water Purchaser, as applicable, for any costs and damages associated
therewith.
 
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE 7

 
Rent and Royalty Payments to Land Board
 
7.1           Annual Rent.
 
(a)           Rangeview shall pay annual rent (“Annual Rent”) in the amount of
Five Thousand Dollars ($5,000.00) to the Land Board on or before May 1 of each
year until this Agreement expires or otherwise terminates.  The Annual Rent
shall be increased every five (5) years proportionally to the five (5) year
increase, in the Index.  In no case shall the annual rent be reduced.
 
(b)           On or before May 1 of each year, beginning with May 1, 2015, until
this Agreement expires or otherwise terminates, Rangeview, or its Service
Provider shall pay the Land Board $10 per acre-foot of Non-Export Water
designated for use Off-Site (collectively, the “Minimum Annual Water Production
Payments”).  The Parties intend that the Non-Export Water designated for use
Off-Site will consist of all Water Rights less the Export Water, the water
reserved to ECCV and the water reserved to the Land Board, and agree that it
will be as more specifically identified on Exhibit J attached hereto.  The
Minimum Annual Water Production Payments shall serve as prepaid royalties
against future production and shall be forfeited to the Land Board if no
royalties are paid by Rangeview or its Service Provider to the Land Board for
the sale or other disposition of the Export Water or Non-Export Water in excess
of the aggregate amount of the Minimum Annual Water Production Payments prior to
the expiration or termination of the Agreement.
 
7.2           Royalty for Export Water and Off-Site Water.
 
(a)           Royalty Rates for Public Versus Private Use of Export Water and
Off-Site Water.  A sum equal to ten percent (10%) of Gross Revenues shall be
paid to the Land Board as a royalty in the case of a sale or other disposition
of Export Water or Off-Site Water to a Title 32 municipal district or other
similar municipal or public entity, and a sum equal to twelve percent (12%) of
the Gross Revenues shall be paid to the Land Board as a royalty in the case of a
sale or other disposition of Export Water or Off-Site Water to all
others.  These royalty rates shall be referred to as the “Initial Royalty
Rates.”
 
(b)           Application of Initial Royalty Rates.  In addition to the Annual
Rent, Rangeview shall pay or cause the Export Water Contractor, Export Water
Purchaser or Off-Site Water Purchaser, as applicable, to pay the Initial Royalty
Rates (subject to adjustment as provided in Section 7.2(c)) on the sale or other
disposition of the Export Water or Off-Site Water.
 
 
 
13

--------------------------------------------------------------------------------

 
 
(c)           Adjustment of Initial Royalty Rate for Export Water.
 
(i)           If the Export Water is sold or disposed of by the Export Water
Contractor on an Entitlement Basis to a public entity for an amount in excess of
Forty-Five Million Dollars ($45,000,000) in Gross Revenues, the Initial Royalty
Rate for such Export Water shall be increased for Gross Revenues received in
excess of $45,000,000 as follows:
 
Gross Revenue
 
Royalty Rate
     
0 - $45,000,000
 
10%
$45,000,000 - $60,000,000
 
20%
$60,000,000 - $75,000,000
 
30%
$75,000,000 - $90,000,000
 
40%
Over $90,000,000
 
50%



As an example, if the Export Water Contractor receives One Hundred Million
Dollars ($100,000,000) in Gross Revenues from sales of the Export Water on an
Entitlement Basis to a public entity, the Land Board will receive a royalty as
follows:
 
Gross Revenue
 
Royalty
     
the first $45,000,000
 
$4,500,000
the next $15,000,000
 
$3,000,000
the next $15,000,000
 
$4,500,000
the next $15,000,000
 
$6,000,000
the next $10,000,000
 
$5,000,000



(ii)           If the Export Water is sold by or disposed of by the Export Water
Contractor on an Entitlement Basis for a private use for an amount in excess of
Forty-Five Million Dollars ($45,000,000), the Initial Royalty Rate shall be
increased for the Export Water Contractor’s Gross Revenues in excess of
Forty-Five Million Dollars ($45,000,000) as follows:
 
Gross Revenue
 
Royalty Rate
     
0 - $45,000,000
 
12%
$45,000,000 - $60,000,000
 
24%
$60,000,000 - $75,000,000
 
36%
$75,000,000 - $90,000,000
 
48%
Over $90,000,000
 
50%



(d)           Subsequent to the anniversary date of this Agreement in the year
2081, any ongoing Gross Revenues from the sale of Export Water shall belong to
and be paid to the Land Board.  Following the anniversary date of this Agreement
in the year 2081, to the extent Export Water is actually being delivered to
provide water service to customers, the Land Board shall continue to provide
service to such customers in accordance with the existing service contracts for
such customers, provided Rangeview, the Service Provider and the Export Water
Contractor have, with respect to the contracts for Export Water, complied with
the terms set forth in Section 5.3(b) for contracts related to Off-Site Water,
as though the Export Water were Off-Site Water.
 
 
 
14

--------------------------------------------------------------------------------

 
 
7.3           Royalties for On-site Use.
 
(a)           Initial Royalty.  For sales or other dispositions of Non-Export
Water for use on the Lowry Range, Rangeview will pay to the Land Board a royalty
of twelve percent (12%) of the Gross Revenues from the sale or other disposition
of the Non-Export Water (including any reuse or successive use of treated
effluent) to Water Users.
 
(b)           Royalty at Build-Out.  At such time as metered production in any
calendar year of Non-Export Water reaches 13,000 acre feet (including any re-use
of water), or, alternatively, at such time as a total of 10,000 surface acres on
the Lowry Range has been (i) rezoned to a use other than agricultural,
(ii) finally platted, and (iii) water tap agreements have been entered into with
respect to all improvements to be constructed on such acreage, then the Land
Board may elect to receive, at its option, in lieu of the royalty provided in
Section 7.3(a), an amount equal to fifty percent (50%) of the collective net
profits derived by Rangeview and the Service Provider from the sale of
Non-Export water to Water Users.  Net Profits shall be defined as the Gross
Revenues received from water users less (i) the currently amortized portion of
applicable capital costs (assuming for purposes of this calculation that such
costs are to be amortized over the estimated useful lives of the assets
involved) incurred with respect to the Non-Export Water delivery system; and
(ii) all Operating Expenses whether incurred by Rangeview or its Service
Provider.
 
7.4           Recharge Royalty.  If additional water acquired by the Export
Water Contractor, Rangeview or its Service Provider is stored pursuant to
Section 6.2(a) in surface reservoirs or in aquifers beneath the surface of the
Lowry Range, such entity shall pay or cause to be paid to the Land Board a
royalty equal to ten percent (10%) (for sales or dispositions to public
entities) or twelve percent (12%) (for sales or dispositions to all others) of
the Gross Revenues for such stored water sold or disposed of by the Export Water
Contractor, Rangeview or its Service Provider, respectively, at the time of the
sale or other disposition of such stored or recharged water (regardless of
whether such sale or other disposition is to a retail purchaser or to Water
Users).
 
7.5           Payment of Royalty.  Payment of any royalty payable pursuant to
this Agreement shall be deemed earned in proportionate part as Gross Revenues
derived from the subject transaction are received.  In the case of an
installment sale, the royalty shall be deemed earned upon receipt of each
installment payment.  The royalty on Export Water or Off-Site Water sold shall
be deemed earned as actual payments are made by the purchaser of the Export
Water or Off-Site Water, as applicable.  Royalties earned in any calendar year
quarter shall be paid to the Land Board within thirty (30) days after the end of
the quarter in which earned.  Unpaid royalties shall accrue interest at the rate
of two percent (2%) per month from the date due.
 
7.6           Reporting.
 
(a)           Rangeview shall report to the Land Board the quantity of Water
Rights (including any recharged or stored water pursuant to Section 6.2(a))
delivered, specifying the amounts of Export Water and Non-Export Water delivered
and the amounts of such Export Water and Non-Export Water removed from each
aquifer under the Lowry Range in accordance with Exhibit J, the exact amount of
Gross Revenues or gross tap fee revenues relating to the sale or other
disposition of Water Rights and a calculation of the royalties paid or payable
to the Land Board as result thereof, and the entity to whom the Water Rights
were delivered.  The report shall be due within thirty (30) days after the end
of each calendar year, until such time as production of Export and/or Non-Export
Water reaches 500 acre feet in a calendar year, and thereafter on or before the
thirtieth (30th) day following the end of each calendar quarter during the term
of this Agreement.  The Land Board shall deliver a report to Rangeview
specifying the quantity of Water Rights removed by the Land Board from each
aquifer under the Lowry Range, and such report shall be due within thirty (30)
days after the end of each calendar year.
 
 
 
15

--------------------------------------------------------------------------------

 
 
(b)           Rangeview shall, or shall cause its Service Provider and/or the
Export Water Contractor to, prepare and keep full, complete, and proper books,
records and accounts of all Water Rights (including any recharged or stored
water pursuant to Section 6.2(a)) sales or dispositions and shall document such
transactions as may be required by law.  Said books, records, and accounts of
Rangeview, its Service Provider, and/or the Export Water Contractor shall be
open at all reasonable times, upon ten (10) days’ prior written notice, to the
inspection of the Land Board and its representatives who may, at the Land
Board’s expense, copy or extract all or a portion of said books, records, and
accounts for a period of up to five (5) years after the date such books, records
and accounts are made.  The Land Board’s right to inspect shall not prejudice
the Land Board’s right to collect payments due pursuant to this Agreement.  The
Land Board may, upon no less than fourteen (14) days’ prior written notice to
Rangeview, its Service Provider, and/or the Export Water Contractor, cause a
partial or complete audit of the entire records and operations of Rangeview, its
Service Provider, and/or the Export Water Contractor for a five (5) year period
preceding the date of the audit relating to the Lowry Range and water use
pursuant to this Agreement to be made at the Land Board’s expense by an auditor
selected by the Land Board.  Within fourteen (14) days following the Land
Board’s notice, Rangeview, its Service Provider, and/or the Export Water
Contractor shall make available to the Land Board’s auditor the books and
records the auditor reasonably deems necessary or desirable for the purpose of
making the audit.  Any deficiency in the payment of royalties determined upon
such inspection or audit shall be immediately due and payable by Rangeview, and
by the inspected or audited party if other than Rangeview, together with
interest thereon at the rate of two percent (2%) per month from the date or
dates such amounts should have been paid.  If such deficiency is in excess of
two percent (2%) of the royalty previously paid, then Rangeview shall pay or
cause the audited party if other than Rangeview to pay to the Land Board the
actual cost of the audit at the time the deficiency is paid.
 
7.7           Royalties on Tap Fees.  Rangeview shall pay or cause the Export
Water Contractor, Export Water Purchaser, or Off-Site Water Purchaser, as
applicable, to pay royalties to the Land Board in the amount of 2% of all gross
tap fee revenues received with respect to Water Rights, provided that any tap
fees applicable to the Sky Ranch Property shall be exempt from any such
royalties.
 
ARTICLE 8

 
Development of Infrastructure
and Water Service on the Lowry Range
 
8.1           Rangeview Shall Serve.  Subject to the requirement that customers
pay any appropriate fees and charges and comply with reasonable policies, rules
and regulations which may govern the activities of Rangeview acting in its
capacity as the provider of water service to the Lowry Range, Rangeview shall,
consistent with the terms of this Agreement, including Section 6.4, and
consistent with the obligations of the Service Provider as set forth in Article
9 below, provide water service during the term of this Agreement to all Water
Users, except with regard to the waivers set forth on Exhibit K attached hereto
and the Reserved Water.  All Water Users shall be required to obtain water
service exclusively from Rangeview.  All such service, whether actually provided
by Rangeview, or some other entity as may be approved by the Land Board, shall
remain the primary obligation and responsibility of Rangeview, and shall be
provided in a commercially reasonable time and manner consistent with prudent
water service practice in Colorado.
 
 
 
16

--------------------------------------------------------------------------------

 
 
Rangeview and the Service Provider shall provide, within a reasonable time
frame, to the Land Board plans and projections reasonably evidencing that
Rangeview and the Service Provider can perform their respective obligations to
provide water to future Water Users within a reasonable time frame under the
schedule of any future proposed real estate, mining, oil and gas, or other
future proposed development or use of the Lowry Range, upon terms and conditions
reasonably acceptable to the Land Board in consultation with the future Water
User associated with such development.  If the Land Board reasonably determines
that Rangeview or the Service Provider cannot perform their respective
obligations on terms and conditions and in a delivery time frame acceptable in
accordance with commercially reasonable and prudent water provider practice in
Colorado, the Land Board shall deliver to Rangeview and the Service Provider a
written notice specifically stating the reasons for its determination, and the
Land Board and the future Water User shall not be under any obligation to take
water or water service from Rangeview or the Service Provider and may receive
water or water service from any other source or provider.  In determining
whether Rangeview or the Service Provider can reasonably perform their
respective obligations, the Land Board shall only consider the terms and
conditions and the delivery time frame upon which such obligations will be
performed.  In the event of a dispute as to the Land Board’s determination, the
Land Board and Rangeview agree to enter into dispute resolution in accordance
with Section 15.16.
 
8.2           Water Fees and Rates.  Tap fees, usage charges, and service
charges to Water Users on the Lowry Range for Non-Export Water shall not exceed
the average of those similar charges then imposed by the Town of Castle Rock,
East Cherry Creek Valley Water and Sanitation District, and Parker Water and
Sanitation District, or their respective successors.
 
8.3           Substitution of Facilities.  All contracts for the sale of Export
Water and Off-Site Water shall allow Rangeview, the Service Provider, or the
Land Board (upon the expiration or termination of this Agreement), as
applicable, at its option, to utilize the ground water wells and transmission
facilities which are used to produce Export Water or Off-Site Water under the
following conditions:
 
(a)           Rangeview, the Service Provider or the Land Board, as applicable,
must provide substitute well capacity (the “Substitute Facilities”) of
equivalent quantity and, to the extent practicable, water quality as the well
capacity utilized by the Export Water Contractor under this Section 8.3.
 
(b)           Subject to further substitution, the Substitute Facilities will be
dedicated to the benefit of the Export Water or Off-Site Water user, as
applicable.  Title to the Substitute Facilities shall be held in the same manner
as title to the facilities which they replace.
 
(c)           The construction and operation of the Substitute Facilities are
intended to enable Rangeview, the Service Provider or the Land Board, as
applicable, to incrementally expand the delivery system for the Export Water
and/or Off-Site Water to provide service to those areas of the Lowry Range on
which the Export Water and/or Off-Site Water delivery system has already been
developed.
 
(d)           The intent of this Section 8.3 is to allow Rangeview, the Service
Provider or the Land Board, as applicable, the use of that portion of the Export
Water or Off-Site Water delivery system, utilizing the excess capacity as
discussed in Section 8.4, to provide water service to the Lowry Range.  The
further intent of this Section 8.3 is to ensure that facilities initially
constructed to serve Export Water or Off-Site Water will, as necessary, be
available for service to the Lowry Range if Substitute Facilities are
constructed and dedicated to the Export Water or Off-Site Water user as outlined
in Sections 8.3(a) and (b).  The Export Water or Off-Site Water user will have
the same opportunity to substitute facilities from the Non-Export Water delivery
system for the Export Water or Off-Site Water delivery system so that the well
field is developed in a manner reasonably consistent with the master plan
attached hereto as Exhibit D.  The well field and Non-Export Water for use
on-site, Off-Site Water, or Export Water delivery systems, when fully completed,
shall have been developed in a manner such that each of Rangeview, the Service
Provider, the Land Board or the Export Water Contractor, as applicable, shall
bear the economic burden of developing its proportionate part of the total
infrastructure serving Water Users on the Lowry Range and outside the Lowry
Range.
 
 
 
17

--------------------------------------------------------------------------------

 
 
(e)           In the event a dispute arises concerning substitution of
facilities pursuant to this Section, the dispute shall be resolved by
arbitration pursuant to Section 15.16 of this Agreement.
 
8.4           Right to Use Transmission Lines; Infrastructure.  All contracts
for the sale of Export Water and Off-Site Water will provide for construction of
excess capacity in Export Water or Off-Site Water transmission lines, as
applicable, only within the Lowry Range, so as to accommodate the transmission
of water for on-site use within that portion of the Lowry Range which may be
served by those lines.  The Service Provider, Rangeview, or the Land Board, as
applicable, shall have access to and the right to use such excess capacity.  The
well field and delivery systems built for delivery of Export Water or Off-Site
Water must be built in a commercially reasonable manner using accepted
engineering practices considering the requirements of Section 8.3 and 8.4
related to the development of infrastructure for water service on or off the
Lowry Range.  The costs of constructing (1) infrastructure to deliver Export
Water or Off-Site Water; and (2) the excess pipeline capacity required by this
Section will not be paid, directly or indirectly, by Rangeview, the Land Board,
or Water Users (except to the extent such facilities are substituted for on-site
service, in which case Water Users will indirectly bear costs through rates and
charges and Rangeview may incur administrative and maintenance expenses with
respect thereto).  Ownership of the excess capacity needed for on-site use, to
the extent not already owned by Rangeview, the Service Provider, or the Land
Board, will be transferred to Rangeview, the Service Provider, or the Land Board
(upon the expiration or termination of this Agreement), as applicable, at such
time as such capacity is utilized, under agreements which provide for the
payment by Rangeview, the Service Provider, or the Land Board, as applicable, of
a proportionate share of operation, maintenance and replacement costs.
 
8.5           Title to Equipment and Improvements.  Rangeview acknowledges and
shall cause its Service Provider to acknowledge that equipment and improvements
placed on the Lowry Range are subject to the provisions of this
Agreement.  Rangeview shall pay or cause its Service Provider to pay all taxes,
fees, assessments or other charges, if any, which may be assessed upon or become
due with respect to, the equipment and improvements during the term of this
Agreement.  On the Effective Date, this Agreement shall be recorded with the
Clerk and Recorder for Arapahoe County.
 
8.6           Future Leases.  The Parties acknowledge that the Lowry Range is
tax exempt as long as it is owned by the Land Board or another tax exempt entity
and that the operation of Rangeview is based upon a revenue and not a tax
base.  The provisions of any leases or contracts for exchanges, sales or other
dispositions pertaining to any interest in the surface of the Lowry Range shall
not restrict the ability of Rangeview to sell water exclusively to, and receive
revenue from, Water Users.  Unless expressly authorized in writing by the Land
Board or unless otherwise required by law, Rangeview will not impose taxes,
assessments or other charges of any kind on Water Users in connection with the
provision of, or cost to deliver, Non-Export Water to such Water Users except as
contemplated by Section 8.2; provided that Rangeview may assess amounts it is
required to pay in lieu of taxes pursuant to § 36 1-120.5(5), 15 C.R.S.
(1990 Rplc.).
 
8.7           Rangeview District Boundaries.  If required by the Land Board,
subject to complying with reasonable policies, rules and regulations which may
govern the activities of Rangeview, and to the extent permitted by law, upon
petition for inclusion by a landowner within the Lowry Range qualified under
Title 32 or other appropriate action thereafter, Rangeview shall cooperate and,
with due diligence proceed to take action pursuant to law, to include such area
as may be designated by such petition or other action within Rangeview’s
district boundaries.
 
 
 
18

--------------------------------------------------------------------------------

 
 
8.8           Development of Lowry Range.  The nature, timing, financing, and
approval of development of any land uses shall be the sole responsibility of the
Land Board.  The Land Board makes no representation as to if, when, and how the
land development, if any, on the Lowry Range will occur, or as to the density of
any such development.
 
8.9           Reserves.  Rangeview shall establish and maintain a maintenance
and operating reserve for providing Non-Export Water to Water Users in
accordance with Section 8.1.  The amount of such reserve shall be at least equal
to thirty-three and one-third percent (33-1/3%) of the Operating Expenses
budgeted by Rangeview and, if applicable, its Service Provider, for the then
current calendar year.  In establishing such reserve initially and in increasing
the amount of such reserve as a result of an increase in budgeted Operating
Expenses or an expenditure which diminishes the reserve below the required
amount, Rangeview shall allocate any available funds not budgeted to other
proper and necessary functions of Rangeview toward building such reserve.  Such
reserve funds shall be continuously maintained and may be utilized by Rangeview
solely for paying lawful obligations relating to the provision of Non-Export
Water to Water Users as required by Section 8.1.
 
8.10           Sale or Assignment of Reservoir Rights.  Rangeview, the Service
Provider and the Export Water Contractor may sell, assign or release their
respective rights as set forth in Exhibit D of the A&R Lease to (a) Reservoir A
decreed for 6,200 acre-feet of storage and 381 acres, (b) Reservoir B decreed
for 10,000 acre-feet of storage and 359 acres, and (c) Reservoir D decreed for
4,000 acre-feet of storage and 170 acres, to the City of Aurora, Colorado, its
designee or an affiliate on its behalf.  For the sake of clarity, the transfers
contemplated by this Section 8.10 shall not be subject to any royalty or other
payment from Rangeview, the Service Provider or the Export Water Contractor to
the Land Board under this Agreement.  Rangeview acknowledges and agrees that any
such transaction will not affect, impact or convey any rights the Land Board has
in the Lowry Range.
 
ARTICLE 9

 
Service Provider Contract
 
9.1           Service Provider for Rangeview.  As of April 11, 1996, Rangeview
entered into a Service Provider contract in the form attached hereto as Exhibit
B-1 (the “Service Agreement”) pursuant to which a Service Provider agreed to
provide the service of delivering Non-Export Water to current and future Water
Users pursuant to and consistent with the terms of the A&R Lease.  As of the
Effective Date, at its option Rangeview may amend its Service Provider contract
to allow its Service Provider to provide the service of delivering Off-Site
Water to users Off-Site pursuant to and consistent with the terms of this
Agreement and to otherwise reflect the terms of this Agreement to the extent
applicable.  Such amendment shall be substantially in the form of Exhibit
B-2.  Rangeview shall not enter into any other Service Provider contract except
as contemplated by this Agreement without the express written consent of the
Land Board.  All future Service Provider contracts shall be substantially in the
form of Exhibit B-2 only with such changes as may be approved in writing by the
Land Board.  If Rangeview chooses to contract with a Service Provider to provide
Non-Export Water services on the Lowry Range or Off-Site Water, Rangeview shall
cause such Service Provider to comply with all obligations of Rangeview under
this Agreement relating to Non-Export Water services on the Lowry Range or
Off-Site Water.  Rangeview agrees (and will cause any other Service Provider to
agree) that:
 
(a)           The Service Provider contract cannot be assigned or transferred
without the express written consent of the Land Board, which consent may be
withheld by the Land Board in its sole discretion.  The Service Provider
contract cannot be amended without the express written consent of the Land
Board, which consent shall not be unreasonably withheld.
 
 
 
19

--------------------------------------------------------------------------------

 
 
(b)           Any breach by the Service Provider of its obligations under its
Service Provider contract with Rangeview shall constitute a breach of this
Agreement by Rangeview subject to Rangeview’s right to cure such breach or
default.
 
(c)           Ten (10) days prior to the execution of any construction or
financing contracts by Rangeview or the Service Provider in excess of Five
Hundred Thousand Dollars ($500,000) related to the provision of Non-Export Water
Service to Water Users (including contracts for the disposal of effluent, sewage
or sewerage as permitted under Section 6.3 of this Agreement), Rangeview shall
provide or cause the Service Provider to provide the Land Board with courtesy
copies of such contracts (drafts being acceptable if finals are not yet
available).
 
(d)           Water service on the Lowry Range shall be provided as needed in a
commercially reasonable time and manner consistent with prudent water service
practice in Colorado if and when development of the surface of the Lowry Range
may occur.
 
(e)           If there is an approved Service Provider, all financing for
infrastructure for delivery of Water Rights to Water Users and all costs of
operation, maintenance, debt service and repair to provide water service to
Water Users will be provided without cost to Rangeview, the Land Board or any
Water User on the Lowry Range, except to the extent paid for with the water fees
and rates described in Section 8.2, and Rangeview shall not issue bonds to
finance such infrastructure or service.
 
(f)           Re-use and successive use of Non-Export Water, if any, shall be
done in a commercially reasonable manner consistent with prudent water provider
practice in Colorado.
 
(g)           If the Service Provider decides not to provide or not to continue
providing service during the term of this Agreement, then Rangeview shall
require the Service Provider to give one (1) year’s prior written notice to
Rangeview which written notice shall be transmitted by Rangeview to the Land
Board.  During such one-year period, the Service Provider shall continue to
provide service in accordance with the terms of the Service Agreement, unless
Land Board and Rangeview require the Service Provider to discontinue providing
services prior to the expiration of such one-year period.
 
(h)           Rangeview and its Service Provider shall, at all times, act in a
commercially reasonable manner consistent with prudent water provider practice
in Colorado.
 
(i)           If and to the extent at any time monies are not available to
Rangeview to fund the reserve which Rangeview is required to maintain pursuant
to Section 8.9 or if monies in such reserve are withdrawn such that the amount
of the reserve drops below the amount which Rangeview is required to maintain
and such reserve cannot reasonably be expected to be reestablished from
anticipated income to Rangeview within one year, then Rangeview shall promptly
notify the Service Provider of such fact and the Service Provider shall within
thirty (30) days deliver funds to Rangeview sufficient to replenish the reserve
fund to its required level.  Notwithstanding the fact that the reserve can
reasonably be expected to be reestablished within one year, the Service Provider
shall be required to deliver funds to Rangeview sufficient to replenish the
reserve fund to its required level at the time the Service Provider discontinues
service.
 
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE 10
 
East Cherry Creek Valley
Water and Sanitation District
 
10.1           Terms and Revenue.  The terms of the East Cherry Creek Agreement
are not altered or affected by this Agreement, nor is its duration
extended.  All revenue paid by ECCV pursuant to the East Cherry Creek Agreement
subsequent to the effective date of the A&R Lease shall be paid as
follows:  fifty percent (50%) to be paid by Rangeview directly to the Land Board
(unless ECCV agrees to pay such fifty percent (50%) directly to the Land Board)
and fifty percent (50%) to be paid by ECCV directly to Rangeview.  No additional
royalty with respect to the revenue derived from the East Cherry Creek Agreement
shall be payable to the Land Board.
 
10.2           Title Reversion.  Upon the expiration or termination of the East
Cherry Creek Agreement, for whatever reason, all interests in the water,
infrastructure, and leased premises related thereto, to the extent provided for
in the East Cherry Creek Agreement, shall automatically and without further act
of the Parties or anyone else revert to the Land Board free and clear of this
Agreement.  The Land Board agrees not to take any action inconsistent with the
Land Board’s rights, duties, and obligations of this Agreement which would cause
Rangeview to be in default or otherwise result in liability to Rangeview under
the East Cherry Creek Agreement.  Nothing in the preceding sentence shall
prevent the Land Board or Rangeview from taking any actions they are permitted
to take by law with respect to ECCV.
 
ARTICLE 11
 
Rights-of-Way
 
11.1           Master Plan.  The Parties agree to a master plan of
rights-of-way, which plan is attached to this Agreement as Exhibit D.  To the
extent not already granted, the rights-of-way described on Exhibit D shall be
granted by Land Board to Rangeview within sixty (60) days of Rangeview’s
complete application with Land Board for specific rights-of-way, provided that
the requested rights-of-way are necessary for construction of facilities within
a reasonable time after the rights-of-way are to be granted.  Except as
otherwise provided in Section 6.2(a)(ii)(1), the grant shall be made in
accordance with the form attached as Exhibit F, which form may be amended to
comply with applicable statutes, regulations and Land Board policy directives
from time to time.  Said master plan may be amended by Land Board for the
convenience of the Parties, provided that any such amendment shall not
materially adversely affect the rights and privileges of any Party.  The total
acres of rights-of-way shall not be reduced and the Land Board may relocate
rights-of-way, whether planned or in use, for the commercially reasonable
development of the Lowry Range.  If the Land Board relocates rights-of-way which
are in use by Rangeview, its Service Provider or the Export Water Contractor (or
which any such entity has expended funds to develop for use), then the Land
Board must pay the affected entities’ costs associated with relocating such
rights-of-way.
 
11.2           Fee for Right-of-Way.  Rangeview shall pay the Land Board an
amount equal to Fifty Dollars ($50.00) per acre of the surface land utilized at
the time of granting a right-of-way, which, commencing with the effective date
of the A&R Lease, shall be increased every five (5) years proportionally to the
five (5) year increase in the Index.  In no case shall the rights-of-way fee be
reduced.  Land Board shall include a description of the master plan of
rights-of-way in subsequent leases, sales or other dispositions pertaining to
the Lowry Range and shall, subject to the amendment provisions set forth in
Section 11.1, be bound by such master plan in all subsequent leases, sales or
other dispositions.
 
 
 
21

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, with respect to Realigned Reservoir C, Rangeview
shall pay the Land Board fifty dollars ($50) per acre, as increased every five
(5) years proportionally to the five (5) year increase in the Index as described
above, for the right-of-way to the first 260 acres needed for Realigned
Reservoir C.  Subject to Section 6.2(a)(i) (including any alterations pursuant
thereto), the additional right-of-way for the remaining acreage required for
Realigned Reservoir C, as shown on Exhibit L attached hereto, and any additional
right-of-way acreage that is reasonably required to access Realigned Reservoir
C, as mutually and reasonably agreed between the Parties, shall be granted in
exchange for payment to the Land Board of the fair market value of the land
based on the highest and best use of the land, but excluding from such valuation
any transactions or estimations of value based on the land being used as a
reservoir site.
 
Notwithstanding anything else to the contrary herein, Rangeview shall pay the
Land Board fair market value for any future additional rights-of-way requested
by Rangeview after the Effective Date of this Agreement required for Rangeview’s
disposal of untreated effluent, sewage, or sewerage.
 
11.3           License to Service Provider.  To the extent necessary to
implement the intent of Article 11, Rangeview may grant to its Service Provider
and/or the Export Water Contractor a license to use the rights-of-way granted by
the Land Board to Rangeview for the purposes contemplated by this
Agreement.  Such licenses shall be in the forms attached hereto as Exhibits G
and H, respectively.
 
ARTICLE 12

 
Bonding Requirements
 
12.1           Bond.  No operations are to be commenced on the Lowry Range until
Rangeview, its Service Provider or the Export Water Contractor or their agents
have filed good and sufficient bonds with Land Board consistent with the
requirements of C.R.S. § 38-26-106 and § 36-1-129 in an amount fixed by Land
Board, to secure the payment for damages, losses or expenses caused by
Rangeview, its Service Provider or the Export Water Contractor or their agents
as a result of operations on or under the Lowry Range.  Land Board may waive the
bonding requirements, in its discretion, and may require that the bond be
maintained in full force and effect for one (1) year after cessation of the
operations for which the bond was intended.
 
12.2           Bond of Contractors.  Bonds provided by contractors for
construction activities to Rangeview, its Service Provider or the Export Water
Contractor may list Land Board as a coinsured.  As long as such bonds otherwise
comply with Section 12.1 above and list Land Board as coinsured, the contractors
shall not be required to obtain any other bonds for the Land Board.  Contracts
entered into by Rangeview, its Service Provider or the Export Water Contractor
which constitute public works shall comply with § 24-91-103, 103.5 and 103.6,
10B C.R.S. (1988 Rplc.).
 
ARTICLE 13

 
Default and Remedies
 
13.1           Events of Default.  The following events shall hereinafter be
referred to as “Events of Default”:
 
(a)           Rangeview shall default in the due and punctual payment of
royalties, rents or any other amounts payable hereunder, and such default shall
continue for ten (10) business days after the applicable due date;
 
 
 
22

--------------------------------------------------------------------------------

 
 
(b)           This Agreement shall be transferred to or shall pass to or devolve
upon any other person or Party except as expressly permitted by this Agreement;
 
(c)           This Agreement or the Non-Export Water or any part thereof shall
be taken upon execution or by other process of law directed against Rangeview,
or shall be taken upon or subject to any attachment at the instance of any
creditor or claimant against Rangeview, and said attachment shall not be
discharged or disposed of within sixty (60) days after the levy thereof;
 
(d)           Rangeview shall file a petition in bankruptcy or insolvency or for
reorganization or arrangement under the bankruptcy laws of the United States or
under any insolvency act of any state, or shall be dissolved or shall make an
assignment for the benefit of creditors;
 
(e)           Involuntary proceedings under any such bankruptcy law or
insolvency act or for the dissolution of Rangeview shall be instituted against
Rangeview, or a receiver or trustee shall be appointed for all or substantially
all of the property of Rangeview, and such proceeding shall not be dismissed or
such receivership or trusteeship vacated within sixty (60) days after such
institution or appointment;
 
(f)           If any Party shall fail to perform any material term, covenant or
condition herein contained and such failure shall continue and not be cured for
a period of thirty (30) days after written notice specifically setting forth the
nature of the default has been given by the non-defaulting Party to the
defaulting Party, or if more than thirty (30) days is reasonably required to
cure such matter complained of, if the defaulting Party shall fail to commence
to correct the same within said thirty (30) day period and shall thereafter fail
to prosecute the same to completion with reasonable diligence.  For purposes of
this subparagraph (f), if Rangeview has a Service Provider and such Service
Provider shall breach any of its obligations to Rangeview, or if the Export
Water Contractor shall breach any of its obligations to Rangeview, or if an
Export Water Purchaser or Off-Site Water Purchaser shall breach any of its
obligations to Rangeview or the Export Water Contractor, and such acts or
omissions also constitute or result in the failure to perform a material
obligation for which Rangeview has responsibility hereunder, then the same shall
constitute a material failure of performance by Rangeview.  Further in such
event, the thirty (30) day period provided in the first sentence of such
subparagraph (f) shall be extended up to a maximum of sixty (60) days if
Rangeview first attempts to require its Service Provider, the Export Water
Contractor, Export Water Purchaser or Off-Site Water Purchaser, as applicable,
to cure during any applicable cure period provided in the agreements applicable
to the defaulting Party, so that if in such case the Service Provider, the
Export Water Contractor, Export Water Purchaser or Off-Site Water Purchaser, as
applicable, fails to cure, Rangeview itself shall have an additional thirty (30)
days to cure such material failure of performance.  Thus, for example, if such a
material failure of performance results from an act or omission of Rangeview’s
Service Provider, the Land Board may immediately give Rangeview notice regarding
the same and thereby commence the running of Rangeview’s cure period.  That
period would be thirty (30) days, unless Rangeview in turn gives notice to its
Service Provider and commences an applicable cure period under the Service
Provider Agreement, in which case if the Service Provider fails to cure,
Rangeview would have an additional thirty (30) days to cure; provided that no
more than a total of sixty (60) days shall be allowed for such cure period
(subject to any reasonably required extension as provided in the first sentence
of this paragraph (f)).
 
13.2           Remedies.  If any one or more Events of Default shall occur and
not be cured within any applicable cure period, then:
 
(a)           If Rangeview is the defaulting Party, Land Board, without
prejudice to any other remedies that it may have, may give written notice of its
intention to terminate this Agreement on the date of such notice or on any later
date specified in such notice, and, on the date specified in such notice,
Rangeview’s right to possession of the premises will cease and this Agreement
will be terminated (except as to Rangeview’s liability set forth in this
Section 13.2) as if the expiration of the term fixed in such notice were the end
of the term of this Agreement.  In connection with such termination, Land Board
with notice may re-enter and take possession of the leased premises or any part
thereof (subject to any existing licenses related to delivery of Export Water)
and repossess the same as the Land Board’s former estate, and expel Rangeview
from the premises and those claiming through or under Rangeview except with
respect to the Export Water, and remove the effects of both or either, without
being deemed guilty of any manner of trespass and without prejudice to any other
remedies.  In the event of such termination, Rangeview and its Service Provider
shall surrender and peacefully deliver to the Land Board the above described
land and the Non-Export Water, and such land as was in Rangeview’s possession or
control shall be returned to the Land Board in good condition (subject to any
existing licenses related to the delivery of Export Water), and the Land Board
shall be entitled to the return of all Non-Export Water, plus the title to all
infrastructure built to divert or withdraw and deliver Non-Export water and any
other interest in shared facilities for use with the Non-Export Water, plus the
revenue stream associated with such Non-Export Water and the East Cherry Creek
Agreement, and the reserves required to be maintained by Rangeview pursuant to
Section 8.9.  Upon such termination, if Rangeview shall remain in possession of
any part of the Lowry Range (subject to any existing licenses related to
delivery of Export Water) or Non-Export Water, Rangeview shall be guilty of an
unlawful detainer and shall be subject to eviction or removal, forcibly or
otherwise, to the extent provided by law.
 
 
 
23

--------------------------------------------------------------------------------

 
 
(b)           In the Event of Default by any Party, the non-defaulting Party
shall be entitled to any and all damages proximately caused by the default or
breach and its costs and reasonable attorney fees (to the extent permitted by
law) from the defaulting Party.  In addition, Rangeview shall be entitled to
specifically enforce performance by the Land Board of the Land Board’s
obligations under this Agreement.
 
13.3           No Waiver.  No failure by Rangeview or the Land Board, to insist
upon the strict performance of any agreement, term, covenant or condition hereof
or to exercise any right or remedy consequent upon a breach thereof, and no
acceptance of full or partial payment of any amount payable during the
continuance of any such breach, shall constitute a waiver of any such breach of
such agreement, term, covenant or condition hereof to be performed or complied
with by Rangeview or the Land Board, as the case may be.  No breach thereof
shall be waived, altered, or modified except by written instrument executed by
the Land Board, or Rangeview, as the case may be.  No waiver of any breach shall
affect or alter this Agreement, but each and every agreement, term, covenant and
condition hereof shall continue in full force and effect with respect to any
other then-existing or subsequent breach thereof.  Notwithstanding any
termination of this Agreement, the same shall continue in force and effect as to
any provisions hereof which require observance or performance of Rangeview or
Land Board subsequent to termination.
 
13.4           Land Board’s Right to Cure Rangeview’s Breach.  The Land Board
may, but shall not be obligated to, cure any default by Rangeview, specifically
including, but not by way of limitation, Rangeview’s failure to pay any tax due
hereunder, obtain insurance, make repairs, or satisfy lien claims, after
providing reasonable notice to Rangeview, and whenever the Land Board so elects,
all costs and expenses paid by the Land Board in curing such default, including,
without limitation, reasonable attorneys’ fees, shall be so much additional rent
due ten (10) days after such payment together with interest at the rate of two
percent (2%) per month from the date of advancement to the date of repayment by
Rangeview to the Land Board.
 
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE 14

 
Improvements
 
14.1           Transfer of Improvements.  In the event this Agreement is
terminated by forfeiture, surrender, or election upon default or breach, and no
later than the expiration of this Agreement, title to all improvements and
equipment and related permits and licenses and all rights-of-way on the Lowry
Range exclusively for delivering Non-Export Water and interests in shared
facilities used for delivery of Non-Export Water shall automatically, without
the necessity of any further action by the Parties or anyone else, revert and be
transferred to the Land Board as of the date of such forfeiture, surrender,
election, upon default or breach, or as of the expiration of the
Agreement.  Such automatic reversion and transfer shall be conclusively
evidenced of record by the Land Board’s filing with the Clerk and Recorder for
Arapahoe County a certificate stating the fact of such reversion and
transfer.  Title to improvements and rights-of-way on the Lowry Range for the
sale of the use of Export Water including, without limitation, the East Cherry
Creek Agreement, shall not be affected by termination of this Agreement.
 
14.2           Abandonment of Export Water Facilities.  Once the Export Water
Contractor (including any of its assigns and any Export Water Purchasers)
withdraws the entire portion of the Export Water purchased plus the entire
amount of water recharged by the Export Water Contractor and the Export Water
Contractor has failed to recharge any portion of the aquifer for a period of ten
(10) years, the Land Board shall have the right to notify the Export Water
Contractor in writing of its intention to declare the rights-of-way,
improvements and equipment on the Lowry Range owned or licensed by the Export
Water Contractor as abandoned.  The Export Water Contractor shall have three (3)
months from receipt of such notice to remove any improvements and equipment
which can be removed without damaging the Lowry Range or any shared
facilities.  At the end of such three (3) month period, title to any
improvements and equipment then remaining and all rights-of-way shall
automatically, without necessity of any further action by the Export Water
Contractor or anyone else, revert and be transferred to the Land Board as of
such date.  Such automatic reversion and transfer shall be conclusively
evidenced of record by the Land Board’s filing with the Clerk and Recorder for
Arapahoe County a certificate stating the fact of such reversion and
transfer.  In the event of a dispute regarding this Section 14.2, the matter
shall be determined by arbitration pursuant to Section 15.16 of this Agreement.
 
ARTICLE 15

 
General Provisions
 
15.1           Assignment by Rangeview, the Service Provider or Export Water
Contractor.  Rangeview may assign its interest in this Agreement, but only upon
terms expressly approved in writing by the Land Board in its sole
discretion.  The Service Provider may assign its interest in this Agreement, but
only in accordance with the Service Agreement and only upon terms expressly
approved in writing by the Land Board in its sole discretion.  Export Water
Contractor shall be entitled to assign any of its interests in the Export Water
pursuant to the terms of this Agreement; provided, however that the Export Water
Contractor may not assign any of its obligations under this Agreement without
assigning the corresponding rights under the Agreement without the express
approval in writing of the Land Board in its sole discretion.  Any attempted
assignment in contravention of this section shall be null and void.  This
provision shall not limit in any way Export Water Contractor’s right to sell,
assign or otherwise transfer the Export Water granted to the Export Water
Contractor by the Land Board and Rangeview in the Bargain and Sale Deed, dated
April 11, 1996, filed in Arapahoe County at Reception No. A6097802.
 
 
 
25

--------------------------------------------------------------------------------

 
 
15.2           Work Requirements.  To the extent work is performed on the Lowry
Range directly by (i) Rangeview or its Service Provider (ii) independent
contractors of Rangeview or its Service Provider or (iii) a permitted assignee
(in which case any reference to Rangeview shall be deemed to be a reference to
the assignee where appropriate), the following shall apply:
 
(a)           Indemnity.  Rangeview and its Service Provider shall jointly and
severally indemnify and hold harmless the Land Board against and from all
liabilities, claims and demands, settlement or litigation expenses and related
attorneys’ fees (hereafter “Indemnified Items”) for personal injury or property
damage arising out of, or caused by, any act or omission of Rangeview, its
Service Provider, or their contractors, agents or employees.
 
(b)           Insurance.  Rangeview shall at all times carry insurance in the
amounts and for the liabilities required by § 24-10-114, 10A C.R.S. (1988
Repl.), as amended, which insurance shall name the Land Board as an additional
insured.  Rangeview shall require its Service Provider at all times to carry
insurance in amounts and with carriers reasonably acceptable to the Land Board
for worker’s compensation coverage in accordance with Colorado law, and for
public liability insurance covering death and bodily injury with limits of not
less than One Million Five Hundred Thousand Dollars ($1,500,000.00) for one
person, and Five Million Dollars ($5,000,000.00) for any one accident or
disaster, and property damage coverage with limits of not less than Five Hundred
Thousand Dollars ($500,000.00), which insurance shall name the Land Board as an
additional insured.  The Land Board reserves the right to reasonably increase
the limits of insurance required of the Service Provider as the Land Board may
deem appropriate from time to time; provided that, if Rangeview or the Service
Provider disputes the reasonableness of such increase, the matter shall be
submitted to arbitration as provided in Section 15.16.
 
(c)           Liens.  Except with respect to liens or encumbrances expressly
permitted hereunder, Rangeview and its Service Provider shall jointly and
severally indemnify and hold the Land Board harmless from and against all
Indemnified Items relating to liens or claims of right to enforce liens arising
from actions of Rangeview or its Service Provider, their contractors and
agents.  Rangeview and its Service Provider shall promptly cause any such lien
to be removed notwithstanding the fact that Rangeview may believe that there is
a valid defense to any such claim.  Rangeview and its Service Provider shall
retain the right to pursue any claims against the claimant after any such lien
is removed.
 
(d)           Permits and Licenses.  Rangeview and its Service Provider shall,
at their own expense, apply for and obtain all necessary building, occupancy,
well and other permits and licenses which may be required by any governmental
entity which has jurisdiction over the operations to be performed pursuant to
this Agreement.  Copies of all such permits and licenses shall be provided to
the Land Board.
 
(e)           Taxes.  Rangeview and its Service Provider shall be jointly and
severally responsible for and shall pay all taxes, fees and assessments,
including payments pursuant to § 36-1-120.5(5), 15 C.R.S. (1990 Rplc.), if any,
in connection with the work, improvements, facilities or the materials to be
utilized in accomplishing the activities of Rangeview or its Service Provider
pursuant to this Agreement.
 
15.3           Third Party Beneficiaries.  Except as otherwise contemplated by
the provisions of this Agreement, it is not the intent of the Parties, nor shall
it be the effect of this Agreement, to vest rights of any nature or form in
individuals or entities not executing this Agreement.
 
15.4           Notice.  All notices required by this Agreement shall be in
writing and shall be delivered to the person to whom the notice is directed,
either in person, by courier service or by United States mail as a certified
item, return receipt requested, addressed to the address stated below.  Notices
delivered in person or by courier service shall be deemed given when delivered
to the person to whom the notice is directed.  Notices delivered by mail shall
be deemed given on the date of delivery as indicated on the return receipt.  The
Parties may change the stated address by giving ten (10) days’ written notice of
such change pursuant to this section.
 
 
 
26

--------------------------------------------------------------------------------

 
 
RANGEVIEW METROPOLITAN DISTRICT:


Rangeview Metropolitan District
1490 Lafayette, Suite 203
Denver, Colorado 80218
Attn:  President


With a copy to:


Pure Cycle Corporation
1490 Lafayette, Suite 203
Denver, Colorado 80218
Attn:  President


STATE BOARD OF LAND COMMISSIONERS:


Board of Land Commissioners
Attention:  Director
1127 Sherman Street, Suite 300
Denver, Colorado 80203


With a copy to:


Office of Attorney General
Attn:  State Land Board Attorney
1300 Broadway, 10th Floor
Denver, Colorado 80203


15.5           Construction.  Where required for proper interpretation,, words
in the singular shall include the plural, and the masculine gender shall include
the neuter and the feminine, and vice versa, as is appropriate.  The article and
section headings are for convenience and are not a substantive portion of this
Agreement.  This Agreement shall be construed and interpreted in accordance with
the laws of the State of Colorado.  It shall be construed as if it were equally
drafted in all aspects by all Parties.
 
15.6           Entire Agreement.  This Agreement, including the items attached
in accordance with the provisions of this Agreement, the Service Provider
Agreement and the Settlement Agreement of even date herewith, constitute the
entire agreement among the Parties pertaining to the subject matter of this
Agreement and supersede all prior and contemporaneous agreements and
understandings of the Parties as to the subject matter of this Agreement.  No
representation, warranty, covenant, agreement or condition not expressed in this
Agreement shall be binding upon the Parties or shall change or restrict the
provisions of this Agreement.
 
15.7           Authority.  Each of the Parties represents and warrants that it
has all requisite power, corporate and otherwise, to execute, deliver and
perform its obligations pursuant to this Agreement, that the execution, delivery
and performance of this Agreement and the documents to be executed and delivered
pursuant to this Agreement have been duly authorized by it, and that upon
execution and delivery, this Agreement and all documents to be executed and
delivered pursuant to this Agreement will constitute its legal, valid and
binding obligations, enforceable against it in accordance with their terms.
 
 
 
27

--------------------------------------------------------------------------------

 
 
15.8           Copies.  Numerous copies of this Agreement have been executed by
the Parties.  Each such executed copy shall have the full force and effect of an
original, executed Agreement.
 
15.9           Amendment.  This Agreement shall not be amended except by a
writing executed by all Parties.
 
15.10          Compliance with Law.  Rangeview and the Land Board covenant and
agree that during the continuance of this Agreement, they shall comply fully
with all provisions, terms, and conditions of all laws whether state or federal,
and orders issued thereunder, which may be in effect during the continuance
hereof, which in any manner affect their operations and the Lowry Range and the
Water Rights which are the subject of this Agreement.
 
15.11          Binding Effect.  The benefits and terms and obligations of this
Agreement shall extend to and be binding upon the successors or permitted
assigns of the respective Parties hereto.
 
15.12          Severability.  If any clause or provision of this Agreement is
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, then and in that event, it is the intention of the
Parties hereto that the remainder of this Agreement shall not be affected
thereby.  It is also agreed that in lieu of each clause or provision of this
Agreement that is illegal, invalid or unenforceable, there shall be added as a
part of this Agreement a clause or provision as similar in terms to such
illegal, invalid or unenforceable clause or provision as may be possible and be
legal, valid and enforceable.
 
15.13          [Reserved].
 
15.14          Further Assurance.  Each of the Parties hereto, at any time and
from time to time, will execute and deliver such further instruments and take
such further action as may reasonably be requested by the other Party hereto, in
order to cure any defects in the execution and delivery of, or to comply with or
accomplish the covenants and agreements contained in, this Agreement and/or any
other agreements or documents related thereto.
 
15.15          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Colorado and applicable federal law.
 
15.16          Arbitration.  Any controversy or claim arising out of or relating
to the computation of royalties or net profits interest under this Agreement,
and all other controversies or claims which the Parties have expressly agreed
herein shall be submitted to arbitration, shall be settled by arbitration in
accordance with the Commercial Rules of the American Arbitration Association,
including discovery, experts, evidence and hearings; provided however, that the
arbitration shall be by majority decision of a panel of three arbitrators, at
least two of whom shall have experience and expertise in water rights or water
utility matters, who may, but need not, be affiliated with the American
Arbitration Association.  Judgment upon the award rendered by the arbitrators
may be entered in any court having jurisdiction thereof.  Arbitration shall be
instituted on written demand of any Party, setting forth the issues to be
arbitrated.  The Party responding to the arbitration demand shall respond to the
demand within twenty (20) days, after which the Parties shall proceed to select
arbitrators within thirty (30) days.  If the Parties are unable within thirty
(30) days to agree on three arbitrators, each shall appoint one arbitrator, who
together shall appoint the third.  If a Party fails to appoint an arbitrator
within thirty (30) days, an arbitrator shall be appointed for such Party by the
American Arbitration Association upon the request of another Party.  Rangeview
and the Land Board agree that the Service Provider or the Export Water
Contractor, as applicable, may participate directly in any arbitration which
affects such entity’s rights and/or obligations with respect to the Water
Rights; provided such entity agrees to be bound by the arbitration award to the
same extent as the Land Board and Rangeview.  Arbitration shall be concluded and
an award entered within 180 days of the completion of selection of the
arbitration panel.
 
 
 
28

--------------------------------------------------------------------------------

 
 
15.17           Litigation.  Except as provided in Section 15.16 above, in the
event of claims, disputes or other disagreements between the Parties which the
Parties are not able to resolve amicably, any Party may bring suit in a court of
competent jurisdiction seeking resolution of the matter.
 
15.18           Duty of Good Faith and Fair Dealing.  The parties acknowledge
and agree that each Party has a duty of good faith and fair dealing in its
performance of this Agreement.  Rangeview will advise the Land Board of its and
its Service Provider’s activities no less than annually until such time as
production of Water Rights exceeds 500 acre feet per year and thereafter,
quarterly during the term of this Agreement and will respond to reasonable
requests of the Land Board for additional information on Rangeview’s and its
Service Provider’s activities affecting the Lowry Range.
 
15.19           Force Majeure.  Should any Party be unable to perform any
obligation required of it under this Agreement, other than the payment of money,
due to any cause beyond its control (including, but not limited to war,
insurrection, riot, civil commotion, shortages, strikes, lockout, fire,
earthquake, calamity, windstorm, flood, material shortages, failure of any
suppliers, freight handlers, transportation vendors or like activities, or any
other force majeure), then such Party’s performance of any such obligation shall
be suspended for such period as the Party is unable to perform such obligation.
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Land Board has caused these presents to be executed in
multiple originals by the State Board of Land Commissioners and sealed with the
official seal of the Land Board.  Rangeview and Pure Cycle has similarly
executed this Agreement this 10th day of July, 2014.
 

 
STATE OF COLORADO
STATE BOARD OF LAND COMMISSIONERS
 
 
/s/ Bill
Ryan                                                                                  
Bill Ryan, Director
 
 
RANGEVIEW METROPOLITAN DISTRICT,
ACTING BY AND THROUGH ITS WATER
ACTIVITY ENTERPRISE
 
 
/s/ Mark Harding             
Mark Harding, President
 
 
 
PURE CYCLE CORPORATION
 
 
 
/s/ Mark
Harding                                                                                 
Mark Harding, President
   


 
 
30

--------------------------------------------------------------------------------

 
 
STATE OF COLORADO                                                    )
CITY AND                                          )  SS.
COUNTY OF DENVER                                                       )


The foregoing instrument was acknowledged before me this 9th day of July, 2014,
by William Ryan, as President of the State of Colorado, State Board of Land
Commissioners.
 
Witness my hand and official seal.
 
My commission
expires:                                                                     March
25, 2018
 
 
                   /s/ Neil A. Livingston             
                               Notary Public
 


STATE OF COLORADO                                                   )
CITY AND                                                           )  SS.
COUNTY OF DENVER                                                      )


The foregoing instrument was acknowledged before me this 10th day of July, 2014,
by Mark W. Harding, as President of Rangeview Metropolitan District.
 
Witness my hand and official seal.
 
My commission
expires:                                                                     September
30, 2015
 
 
                   /s/ Arlene Gail Gregoire             
                   Notary Public
 
 


 
STATE OF COLORADO                                                  )
CITY AND                                                          )  SS.
COUNTY OF DENVER                                                     )


The foregoing instrument was acknowledged before me this 10th day of July, 2014,
by Mark W. Harding, as President of Pure Cycle Corporation.
 
Witness my hand and official seal.
 
My commission
expires:                                                                     September
30, 2015
 
 
                   /s/ Arlene Gail Gregoire              
                   Notary Public
 
 
 
31

--------------------------------------------------------------------------------

 
 
EXHIBIT INDEX
 
 
Exhibit A
Water Previously Conveyed


Exhibit B-1
Original Service Agreement

 
Exhibit B-2
Amended Service Agreement

 
Exhibit C
Export Water Contract

 
Exhibit D
Amended and Restated Master Plan

 
Exhibit E
[reserved]

 
Exhibit F
Right-of-Way Grant Form

 
 
Exhibit G
Service Provider Right-of-Way License

 
Exhibit H
Export Water Contractor Right-of-Way License

 
Exhibit I
Guaranty

 
 
Exhibit J
Aquifer Decree Allocation

 
 
Exhibit K
Waivers

 
 
Exhibit L
Realigned Reservoir C

      
Exhibit M
Sky Ranch Legal Description

 


 
32

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Water Previously Conveyed
 
Water Previously Conveyed. Incorporated by reference to Exhibit 10.1 to the
Quarterly Report on Form 10-QSB for the period ended May 31, 1996.
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B-1
 
Original Service Agreement
 
Service Agreement, dated April 11, 1996, by and between the Registrant and the
District. Incorporated by reference to Exhibit 10.2 to the Quarterly Report on
Form 10-QSB for the period ended May 31, 1996.
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B-2
 
Amended Service Agreement
 
Amended and Restated Service Agreement, dated July 11, 2014, by and between the
Registrant and the District. For Exhibit B-2 to the 2014 Amended and Restated
Lease Agreement, see Exhibit 10.5 filed herewith.
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
Export Water Contract
 
Agreement for Sale of Export Water, dated April 11, 1996, by and among the
Registrant and the District. Incorporated by reference to Exhibit 10.3 to the
Quarterly Report on Form 10-QSB for the period ended May 31, 1996.
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit D
 
Amended and Restated Master Plan
 
Amended and Restated Master Plan – This exhibit consists of a map of the Lowry
Range which is approximately 24,567.21 acres, more or less, according to the
U.S. Government survey, in Arapahoe County, Colorado.  The full legal
description of the Lowry Range is set forth in Exhibit 10.2 filed herewith.  The
map depicts proposed areas for managed development of the Lowry Range to be used
in managing proposed rights-of-way and well sites for the development of water
rights on and under the surface of the Lowry Range.
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit E
 
[Reserved]
 


 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit F
 
Right-of-Way Grant Form
 
Right of Way Grant Form – Incorporated by reference to Exhibit 10.2 to the
Quarterly Report on Form 10-QSB for the period ended May 31, 1996.
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit G
 
Service Provider Right-of-Way License
 
Service Provider Right-of-Way License – Incorporated by reference to Exhibit
10.2 to the Quarterly Report on Form 10-QSB for the period ended May 31, 1996.
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit H
 
Export Water Contractor Right-of-Way License
 
Export Water Contractor Right-of-Way License – Incorporated by reference to
Exhibit 10.2 to the Quarterly Report on Form 10-QSB for the period ended May 31,
1996.
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit I
 
Guaranty
 
Guaranty, dated April 11, 1996, issued by the District in favor of the Land
Board – Incorporated by reference to Exhibit 10.2 to the Quarterly Report on
Form 10-QSB for the period ended May 31, 1996.
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit J
 
Aquifer Decree Allocation
 
The Parties agree to negotiate in good faith to reasonably determine a mutually
acceptable allocation of Water Rights among each of the aquifers and among the
Parties that is in accordance with the decrees by which such Water Rights were
adjudicated, as such decrees may be amended from time to time, and the
respective rights and obligations of the Parties in and to the Water Rights.  In
the event no agreement is reached, then the this Exhibit J shall be determined
by arbitration pursuant to Section 15.16.
 
From and after the determination of Exhibit J in accordance with the foregoing
paragraph, in the event that the decrees are subsequently amended, the Parties
shall negotiate in good faith to agree upon an amended Exhibit J that is
generally consistent with the allocation of Water Rights upon which the Parties
mutually agreed in accordance with the foregoing paragraph.
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit K
 
Waivers
 
The entities listed below, and their successors and assigns, shall be excluded
from the requirement to have water services provided by Rangeview:
 
AG 41745 - RUNNING CREEK RANCH
 
OG 1960 - CONOCOPHILLIPS COMPANY
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit L
 
Realigned Reservoir C
 
Realigned Reservoir C – This exhibit consists of a map of a portion of the Lowry
Range depicting a proposed reservoir site for storage of water rights.
 
 

 
 
 

--------------------------------------------------------------------------------

 


Exhibit M
 
Sky Ranch Legal Description
 
This exhibit consists of a complete legal description of the Registrant’s Sky
Ranch Property consisting of approximately 932 acres, more or less, in Arapahoe
County, Colorado.
 


 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------